Order, Supreme Court, New York County (Edward H. Lehner, J.), entered April 23, 2003, which granted defendant-respondent’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
*150The motion was properly granted based upon the deposition testimony of defendant’s property manager that there was no snow or ice in the driveway where plaintiff fell at the time of the accident, and the absence of any evidence that defendant or its property manager had actual or constructive notice of the patch of ice that allegedly caused plaintiff’s fall (see Simmons v Metropolitan Life Ins. Co., 84 NY2d 972 [1994]). Concur— Buckley, P.J., Tom, Saxe, Sullivan and Friedman, JJ.